DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered.
 
Response to Arguments
	Claim Rejections 35 USC 102/103:
	Applicant’s Argument: Applicant argues on page 15 of the remarks filed 7/25/2022 that Zhang in view of Zarifi does not teach a first transmit beam and a second transmit beam for the respective PRS signals.  
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim and changed the scope of the invention. After an updated search, a new reference is cited below that supports the amendment as well as [0108] of Applicant’s specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 53 recites “means for determining” and “means for configuring” thus invoking 35 U.S.C. 112(f) and Examiner cites ¶0127 of Applicant’s specification tying these “means” to a transceiver, processing system and memory component.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5, 31 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “the source reference signal and the target reference signal are downlink positioning reference signals (DL-PRS)” however claim 1 already recites this limitation, “wherein the source reference signal is a first downlink positioning reference signal transmitted on a first downlink transmit beam and the target reference signal is a second downlink positioning reference signal.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 5, 8-22, 25-29, 31, 34-48, 51-54 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (“Yu”) (US 20220167181 A1, effective filing date of Foreign Application CN 201910748780.0 filed 8/14/2019).

Regarding claim 1, Yu teaches:
A network entity, comprising: at least one transceiver; a memory; and at least one processor communicatively coupled to the at least one transceiver and the memory [Figure 2-3, shows network device communicating with UE, ¶0445-446 memory, processor], wherein the at least one processor is configured to: 
determine whether a source reference signal transmitted from a first transmission- reception point (TRP) is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0367-368,  network device as in Figure 3 comprising TRP as it can transmit to the UE and receive, ¶0447 and ¶0185 teaching these functions, and determines QCL related parameter ¶0368 of PRS resource sets] 
based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0368 network entity determines QCL relationship for PRS resource set for a source PRS, being one of the resource sets of Figure 4, and can be the same as the method of terminal determining QCL as in ¶0341-343 where a determination of the resource sets overlapping indicates a QCL relationship], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0368, ¶0341-343 teaches PRS resource sets for a first resource set being source reference signal and a second PRS set being target, and Figure 4 shows PRS resources being first and second sets each with bandwidth size and starting frequency in frequency domain ¶0247-248], wherein the source reference signal is a first downlink positioning reference signal transmitted on a first downlink transmit beam [¶0367-368, ¶0341-343 wherein source PRS comprises PRS resource set as in Figure 4, transmitted on beams as in Figure 1 comprising a first beam of a plurality of beams, and the first PRS resource set being the source on these beams QCL with the second resource set being the target] and the target reference signal is a second downlink positioning reference signal transmitted on a second downlink transmit beam [¶0367-368, ¶0341-343 wherein target PRS comprises PRS resource set as in Figure 4, transmitted on beams comprising a second transmit beam of a plurality of beams ¶0247-248, and the first PRS resource set being the source on these beams QCL with the second resource set being the target]; and configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0368 figure 3 network device sends first PRS and second PRS after determining QCL relationship considered configuring UE with reference signals].

Regarding claim 2, Yu teaches The network entity of claim 1, wherein the network entity is one of a location server, a location management function, or a serving TRP [¶0185 wherein network entity of Figure 3 may comprise TRP elements serving the UE].

Regarding claim 3, Yu teaches The network entity of claim 1, wherein, based on a determination that the source reference signal is the QCL source of the target reference signal, the source reference signal is the QCL source with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial receive parameter, or any combination thereof [¶0199-205 teaches these aspects of QCL relationships].

Regarding claim 5, Yu teaches The network entity of claim 1, wherein: the source reference signal and the target reference signal are downlink positioning reference signals (DL-PRS) [¶0367-368 Figure 4 teaches PRS where the signals are PRS see abstract, Examiner noting this limitation is contained entirely in claim 1].

Regarding claim 8, Yu teaches:
The network entity of claim 1, wherein the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal based on the source reference signal and the target reference signal satisfying a BW constraint specifying that the first BW portion and the second BW portion be within a threshold distance of each other in a frequency domain [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus be within a threshold distance of 0].

Regarding claim 9, Yu teaches:
The network entity of claim 8, wherein: the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal based on the source reference signal and the target reference signal satisfying the BW constraint and satisfy a TRP constraint, and the TRP constraint specifies that the first TRP is the same as the second TRP [¶0367-368,  network device as in Figure 3 comprising TRP as it can transmit to the UE and receive, ¶0447 and ¶0185 teaching these functions, and determines QCL related parameter ¶0368 of PRS resource sets, wherein there is a single network entity thus the TRPs are the same TRP]

Regarding claim 10, Yu teaches:
The network entity of claim 8, wherein: the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal based on the source reference signal and the target reference signal satisfying the BW constraint and satisfy a frequency layer constraint, and the frequency layer constraint specifies that a first frequency layer is the same as a second frequency layer, the first frequency layer being a frequency layer of the source reference signal, and the second frequency layer being a frequency layer of the target reference signal [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4, ¶0247-249 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus be considered to have a same frequency layer].

Regarding claim 11, Yu teaches:
The network entity of claim 8, wherein: the threshold distance is specified as a threshold physical resource block (PRB) distance [¶0341-343 and ¶0367-368, Figure 4 shows PRS resource sets for source and target share same frequency thus a threshold PRB distance of zero], a threshold frequency distance, a threshold band distance, a threshold channel distance, or any combination thereof, the threshold PRB distance specifies a number of PRBs, the threshold frequency distance specifies a number of Hertz (Hz), the threshold band distance specifies a number of bands, and the threshold channel distance specifies a number of channels.

Regarding claim 12, Yu teaches:
The network entity of claim 8, wherein the threshold distance is frequency range (FR) specific [¶0343 and ¶0367-368, Figure 4 shows PRS resource sets for source and target share same frequency thus a threshold PRB distance of zero and is frequency specific i.e. pertains to the frequency ranges of the PRS signals].

Regarding claim 13, Yu teaches:
The network entity of claim 12, wherein the threshold distance is less than or equal to 20 MHz for FR1 and less than or equal to 100 MHz for FR2 [[¶0343 and ¶0367-368, Figure 4 shows PRS resource sets for source and target share same frequency thus a threshold PRB distance of zero thus less than the specified values regardless of the ranges FR1 and FR2].

Regarding claim 14, Yu teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold center distance, and the at least one processor is configured to determine that the BW constraint is satisfied based on a first BW center and a second BW center being within the threshold center distance of each other, the first BW center being a center of the first BW portion and the second BW center being a center of the second BW portion [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have center frequencies within a threshold distance of 0].

Regarding claim 15, Yu teaches:
The network entity of claim 14, wherein the threshold center distance is zero such that the BW constraint is satisfied based on the first BW center and the second BW center being the same [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have center frequencies within a threshold distance of 0 thus being the same].

Regarding claim 16, Yu teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold start distance, and the at least one processor is configured to determine that the BW constraint is satisfied based on the first start frequency and the second start frequency being within the threshold start distance of each other [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have start frequencies within a threshold distance of 0 thus being the same].

Regarding claim 17, Yu teaches:
The network entity of claim 16, wherein threshold start distance is zero such that the BW constraint is satisfied based on the first start frequency and the second start frequency being the same [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have start frequencies within a threshold distance of 0 thus being the same].

Regarding claim 18, Yu teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold end distance, and the at least one processor is configured to determine that the BW constraint is satisfied based on a first end frequency and a second end frequency being within the threshold end distance of each other, the first end frequency being equal to a sum of the first start frequency and the first BW size, and the second end frequency being equal to a sum of the second start frequency and the second BW size [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have end distance being zero considered within a threshold greater than zero].

Regarding claim 19, Yu teaches:
The network entity of claim 18, wherein threshold end distance is zero such that the BW constraint is satisfied based on the first end frequency and the second end frequency are the same [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have end distance being zero considered within a threshold greater than zero].

Regarding claim 20, Yu teaches:
The network entity of claim 8, wherein the at least one processor is configured to determine that the BW constraint is satisfied based on any part of the first BW portion being within the threshold distance of any part of the second BW portion [¶0367-368, network entity determining QCL based on techniques in ¶0341-343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have a distance being zero considered within a threshold greater than zero].

Regarding claim 21, Yu teaches:
The network entity of claim 8, wherein the at least one processor is configured to determine that the BW constraint is satisfied based on there being a non- zero overlap between the first BW portion and the second BW portion [¶0367-368, network entity determining QCL based on techniques in ¶0343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have a distance being zero considered within a threshold greater than zero].

Regarding claim 22, Yu teaches:
The network entity of claim 8, wherein: the source reference signal is configured through a frequency domain container [¶0367-368 network entity configures PRS resource sets and configures a configuration parameters S333 of Figure 3, ¶0272-283 indicating frequency information of the reference signals considered a frequency domain container] specifying at least one first component carrier (CC), at least one first band, and/or at least one first bandwidth part (BWP) of the source reference signal, and the at least one processor is configured to: determine the first BW portion based on the at least one first CC, the at least one first band, and/or the at least one first BWP prior to determining whether the BW constraint is satisfied [[¶0367-368, network entity determining QCL based on techniques in ¶0343 which comprises determining first BW portion prior to determining BW constraint satisfied i.e. QCL condition satisfied, as the resource set index and bandwidth information must be known to determine QCL conditions].

Regarding claim 25, Yu teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold band distance, the source reference signal is configured through a frequency domain container specifying at least one first band the source reference signal [¶0367-368 network entity configures PRS resource sets and configures a configuration parameters S333 of Figure 3, ¶0272-283 indicating frequency information of the reference signals considered a frequency domain container, and ¶0078 QCL relationship determined based on configured detection of overlap of PRS resource sets i.e. distance of zero, embodied in instructions ¶0088-90 considered frequency domain container], and the at least one processor is configured to: determine at least one second band based on the second BW portion, the at least one second band being a band that coincides or overlaps, at least in part, with the second BW portion; and determine that the BW constraint is satisfied based on the at least one first band and the at least one second band being within the threshold band distance of other [¶0367-368, network entity determining QCL based on techniques in ¶0343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have a distance being zero between the bands of the reference signals considered within a threshold greater than zero].

Regarding claim 26, Yu teaches:
The network entity of claim 8, wherein: the source reference signal is configured through a frequency domain container specifying at least one first band the source reference signal [[¶0367-368 network entity configures PRS resource sets and configures a configuration parameters S333 of Figure 3, ¶0272-283 indicating frequency information of the reference signals considered a frequency domain container, and ¶0078 QCL relationship determined based on configured detection of overlap of PRS resource sets i.e. distance of zero, embodied in instructions ¶0088-90 considered frequency domain container]], and the at least one processor is configured to: determine at least one second band based on the second BW portion, the at least one second band being a band that coincides or overlaps, at least in part, with the second BW portion; and determine that the BW constraint is satisfied based on the at least one first band and the at least one second band being the same [¶0367-368, network entity determining QCL based on techniques in ¶0343 with Figure 4 wherein PRS resource sets for source and target determined to overlap in frequency / bandwidth thus have a distance being zero between the bands of the reference signals considered within a threshold greater than zero].

Regarding claims 27-29, 31, 34-48, 51-52, see similar rejections for claims 1-3, 5, 8-22, 25-26 which teaches the structure performing the corresponding functions.

Regarding claim 53, Yu teaches:
A network entity [Figure 2-3, shows network device communicating with UE, ¶0445-446 memory, processor], comprising: means for determining whether a source reference signal transmitted from a first transmission-reception point (TRP) is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0367-368,  network device as in Figure 3 comprising TRP as it can transmit to the UE and receive, ¶0447 and ¶0185 teaching these functions, and determines QCL related parameter ¶0368 of PRS resource sets] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0368 network entity determines QCL relationship for PRS resource set for a source PRS, being one of the resource sets of Figure 4, and can be the same as the method of terminal determining QCL as in ¶0341-343 where a determination of the resource sets overlapping indicates a QCL relationship], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0368, ¶0341-343 teaches PRS resource sets for a first resource set being source reference signal and a second PRS set being target, and Figure 4 shows PRS resources being first and second sets each with bandwidth and starting frequency in frequency domain ¶0247-248], wherein the source reference signal is a first downlink positioning reference signal transmitted on a first downlink transmit beam [¶0367-368, ¶0341-343 wherein source PRS comprises PRS resource set as in Figure 4, transmitted on beams as in Figure 1 comprising a first beam of a plurality of beams, and the first PRS resource set being the source on these beams QCL with the second resource set being the target] and the target reference signal is a second downlink positioning reference signal transmitted on a second downlink transmit beam [¶0367-368, ¶0343 wherein target PRS comprises PRS resource set as in Figure 4, transmitted on beams comprising a second transmit beam of a plurality of beams ¶0247-248, and the first PRS resource set being the source on these beams QCL with the second resource set being the target]; and means for configuring a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0368 figure 3 network device sends first PRS and second PRS after determining QCL relationship considered configuring UE with reference signals].

Regarding claim 54, Yu teaches:
A non-transitory computer-readable medium storing computer-executable instructions for a network entity, the computer-executable instructions comprising: one or more instructions instructing the network entity [Figure 2-3, shows network device communicating with UE, ¶0445-446 memory, processor] to determine whether a source reference signal transmitted from a first transmission-reception point (TRP) is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0367-368,  network device as in Figure 3 comprising TRP as it can transmit to the UE and receive, ¶0447 and ¶0185 teaching these functions, and determines QCL related parameter ¶0368 of PRS resource sets]  based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0368 network entity determines QCL relationship for PRS resource set for a source PRS, being one of the resource sets of Figure 4, and can be the same as the method of terminal determining QCL as in ¶0341-343 where a determination of the resource sets overlapping indicates a QCL relationship], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0368, ¶0341-343 teaches PRS resource sets for a first resource set being source reference signal and a second PRS set being target, and Figure 4 shows PRS resources being first and second sets each with bandwidth and starting frequency in frequency domain ¶0247-248], wherein the source reference signal is a first downlink positioning reference signal transmitted on a first downlink transmit beam [¶0367-368, ¶0341-343 wherein source PRS comprises PRS resource set as in Figure 4, transmitted on beams as in Figure 1 comprising a first beam of a plurality of beams, and the first PRS resource set being the source on these beams QCL with the second resource set being the target] and the target reference signal is a second downlink positioning reference signal transmitted on a second downlink transmit beam [¶0367-368, ¶0341-343 wherein target PRS comprises PRS resource set as in Figure 4, transmitted on beams comprising a second transmit beam of a plurality of beams ¶0247-248, and the first PRS resource set being the source on these beams QCL with the second resource set being the target]; and one or more instructions instructing the network entity to configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0368 figure 3 network device sends first PRS and second PRS considered configuring UE with reference signals].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Yu”) (US 20220167181 A1, effective filing date of Foreign Application CN 201910748780.0 filed 8/14/2019) in view of Zhang et al. (“Zhang”) (US 20210091900 A1).

Regarding claim 24, Yu teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold component carrier (CC) distance, the source reference signal is configured through a frequency domain container specifying at least one first resource set of the source reference signal [¶0367-368 network entity configures PRS resource sets and configures a configuration parameters S333 of Figure 3, ¶0272-283 indicating frequency information of the reference signals considered a frequency domain container, and ¶0078 QCL relationship determined based on configured detection of overlap of PRS resource sets considered to include a carrier distance of zero if the frequency elements are shared, embodied in instructions ¶0088-90 considered frequency domain container under broadest reasonable interpretation], and the at least one processor is configured to: determine at least one second resource set based on the second BW portion, the at least one second resource set being a resource set that coincides or overlaps, at least in part, with the second BW portion; and determine that the BW constraint is satisfied based on the at least one first CC and the at least one second CC being within the threshold CC distance of each other [[¶0367-368, network entity determining QCL based on techniques in ¶0343 which observe the resource sets i.e. bandwidth portions of the PRS sets in Figure 4 as overlapping completely thus will overlap in CC as the CC would be the same if the same frequency elements are used].
Yu teaches overlapping frequency resource but does not specify these are on a specified CC however Zhang teaches a frequency domain container specifying at least one first CC of the source signal [Zhang ¶00209-0214, bandwidth portions configured on same carrier and overlap in frequency domain thus BW configurations specifies same carrier], and the at least one processor is configured to: determine at least one second CC based on the second BW portion [Zhang ¶00209-0214 BWPs determined and correspond to first and second CC being the same CC as these overlap].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the relationship for QCL expressly relates to frequencies of a carrier as in Zhang. Yu teaches overlapping PRS resource sets which, in Figure 4, are organized along a frequency and it is known in the art these would be included in a component carrier. It would have been obvious to specify in Yu the resource sets on a component carrier and thus by overlapping then the component carriers are the same i.e. have a distance of zero as in Zhang who teaches bandwidth portions for reference signals of equal component carriers as in ¶0010 teaching bandwidth portions may be on the same or different carriers indicating that PRS resources on a frequency are configured for a CC and this would have been an obvious combination of prior art elements according to known techniques to specify the carrier comprising the PRS resource sets as Zhang shows bandwidth portions are always on at least one carrier and addressing reception of certain bandwidth parts within a carrier is a problem to be solved in the art ¶0003.

Regarding claim 50, see the similar rejection for claim 24 which teaches the physical structure performing the corresponding function.

Examiner’s Note
	Examiner recommends including further details regarding claim 12-13, specifying that for specific frequency ranges FR1 and FR2, the network entity specifies different threshold distances, and wherein the source and reference signals are not overlapping completely but are within a specific non-zero distance in determining the QCL relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478